                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00981-CMA-MEH

HEIDI GILBERT,
AMBER MEANS,
MANDY MELOON,
GABRIELA JOSLIN,
KAY POE,

       Plaintiffs,

v.

USA TAEKWONDO, INC.,
STEVEN LOPEZ,

       Defendants.


                                            ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Plaintiffs’ Motion for Leave to File Third Amended Complaint. ECF

281. For the following reasons, the Court grants the motion.

                                        BACKGROUND

       Plaintiffs initiated this action on April 25, 2018 (ECF 1) and subsequently amended the

complaint twice, the first time of right under the Federal Rules, ECF 6 (First Amended Class

Action Complaint and Jury Demand, or FAC), and the second time “by agreement of the parties

[ECF 67 at 1],” ECF 68 (Second Amended Class Action Complaint and Jury Demand, or SAC).

In the SAC Plaintiffs generally allege that the Defendants:

       inflicted on them and other American female taekwondo athletes forced labor and
       services, sex trafficking, and other travesties.” They contend that the Lopez
       Defendants, “the primary perpetrators,” “raped numerous female taekwondo
       athletes” and that Defendant USOC and Defendant USAT (together, the “Institutional
       Defendants”) facilitated the Lopez Defendants’ sex crimes and “protected [the Lopez
       brothers] from law enforcement and suspension by Team USA.

Order Affirming and Adopting in Part and Rejecting in Part Magistrate Judge’s March 6, 2019

Recommendation and Granting in Part and Denying in Part Defendants’ Motions to Dismiss (ECF

266), at 3-4 (“Judge Arguello’s Order”). Judge Arguello’s Order dismissed some claims and

dismissed Defendant Jean Lopez. Subsequently, Plaintiffs voluntarily dismissed Defendant United

States Olympic Committee (USOC). ECF 267. In addition, after the motions to dismiss were filed,

but before Judge Arguello’s Order, Plaintiffs voluntarily dismissed Defendant U.S. Center for

SafeSport.

       The current motion seeks to have the complaint in this action reflect (1) the prior changes

in parties, (2) the effect of Judge Arguello’s Order concerning the dismissal of certain claims, (3)

Plaintiffs’ voluntary dismissal of Defendant Jean Lopez, (4) Plaintiffs’ abandonment of class

allegations, and (5) Plaintiffs’ re-pleading of the negligence claim (dismissed without prejudice by

Judge Arguello’s Order) against Defendant USA Taekwondo, Inc. (“USAT”) brought by four

Plaintiffs (all except Kay Poe) (i.e., four separate negligence claims, new proposed Counts 9-12).

Defendant USAT opposes the motion based on lack of adequate notice, timeliness, futility, and

undue prejudice. Defendant Lopez does not oppose the motion.

                                          DISCUSSION

       Because Plaintiffs seek leave to amend the SAC after the period in which Fed. R. Civ. P.

15(a)(1) permits a party to amend its pleading as a matter of course, the motion implicates Rule

15(a)(2), which states:

       In all other cases, a party may amend its pleading only with the opposing party’s
       written consent or the court’s leave. The court should freely give leave when justice
       so requires.


                                                 2
“[T]he Rule itself states that ‘leave shall be freely given when justice so requires.’” Minter v.

Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (citing Fed. R. Civ. P. 15(a)). “Refusing

leave to amend is generally only justified upon a showing of undue delay, undue prejudice to the

opposing party, bad faith or dilatory motive, failure to cure deficiencies by amendments previously

allowed, or futility of amendment.” Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009)

(quoting Frank v. U.S. W., Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)). “The purpose of the Rule is

to provide litigants ‘the maximum opportunity for each claim to be decided on its merits rather

than on procedural niceties.’” Minter, 451 F.3d at 1204 (quoting Hardin v. Manitowoc–Forsythe

Corp., 691 F.2d 449, 456 (10th Cir. 1982)).

       Initially, USAT notes the “moving target” approach of Plaintiffs in this case, pointing out

that this would be the fourth complaint, with the SAC being filed with Defendants’ consent only

after Defendants moved to dismiss it. Defendants assert that the FAC alleged 37 counts while the

SAC alleged 21 but added U.S. Center for SafeSport as a Defendant, as well as adding a RICO

claim and state law claims for negligence, gross negligence, and outrageous conduct. Next, USAT

acknowledges that the legal theory for the four new negligence claims “differs slightly from

previous iterations of the complaint, [but] the allegations that support the theory are substantially

the same and in most cases are repetitiously alleged.” USAT then provides a grid comparing the

overlap of the proposed amended allegations with those in the FAC and the SAC.

       USAT’s first basis for opposing the motion is that it does not provide adequate notice and

would prejudice USAT’s defense. USAT correctly argues that the proposed third amended

complaint (TAC) overpleads in many instances, containing dozens of paragraphs about former

Defendant USOC’s knowledge and control, and also two paragraphs about a venture liability

theory between the USOC and the USAT, all of which demonstrate a disconnect between the


                                                 3
nature of the case that was dismissed and the nature of the case that remains. According to USAT,

this results in an inability to prepare a defense due to the necessity to decide which allegations are

potentially relevant and which are stale.

       While USAT’s argument is well taken, and Plaintiffs should submit an additional redlined

proposed TAC that eliminates superfluous or now-irrelevant allegations, I do not agree that USAT

cannot effectively defend based on the proposed TAC. It is the enumerated counts that determine

the claims on which USAT must defend the case, and USAT has not argued that those twelve

proposed counts contain similar deficiencies as the factual allegations.

       USAT next argues that the motion should be denied because Plaintiffs have previously

failed to cure deficiencies in their claims through amendment. This argument contains only three

sentences and is not persuasive. Truly at some point enough is enough, but this is the first proposed

amendment for which Court approval has been sought. I do not believe that, on the current record,

justice demands a finding that Plaintiffs have gone too many times to the well.

       USAT also asserts the untimeliness of the proposed TAC. Granting the Plaintiffs’ motion

here would require modification of the Scheduling Order’s deadline for amendment of pleadings.

A Scheduling Order may be modified only upon a showing of “good cause” under Fed. R. Civ. P.

16(b). The standard for “good cause” is the diligence demonstrated by the moving party in

attempting to meet the Court’s deadlines. Colorado Visionary Acad. v. Medtronic, Inc., 194 F.R.D.

684, 687 (D. Colo. 2000). “Rule 16 erects a more stringent standard [than Rule 15(a)], requiring

some persuasive reason as to why the amendment could not have been effected within the time

frame established by the court.” Id. To show good cause, Plaintiffs “must provide an adequate

explanation for any delay” in meeting the Scheduling Order’s deadline. Minter, 451 F.3d at 1205

n.4.


                                                  4
       Notably, rigid adherence to the Scheduling Order is not advisable. Sil-Flo, Inc. v. SHFC,

Inc., 917 F.2d 1507, 1519 (10th Cir. 1990). A failure to seek amendment within the deadline may

be excused if due to oversight, inadvertence or excusable neglect. Id. Additionally, learning

information underlying the amendment through discovery that occurs after the deadline set forth

in the Scheduling Order constitutes good cause to justify an extension of that deadline. Pumpco,

Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001); see also Gorsuch, Ltd., B.C. v.

Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014) (same).

       USAT states that the only true, “new” facts in the proposed TAC concern information

learned in the deposition of Donald Alperstein in June 2019, while the current motion was not filed

until December 16, 2019. However, after the Alperstein discovery efforts, Plaintiffs still awaited

Judge Arguello’s Order, my Recommendations having been issued on March 6, 2019 (ECF 217,

218). Plaintiffs should have reasonably believed that, based on the Recommendations, this case

might change substantially and, thus, require amendment of the SAC. Of course, that change did

in fact occur with Judge Arguello’s Order, dated September 27, 2019. From that Order until the

current motion, two and one-half months transpired. That is not an excessive duration given the

length and complexity of the SAC and the proposed TAC (the former containing 191 pages and

966 numbered paragraphs, the latter containing potentially even more pages [exact number

unknown] and 1007 numbered paragraphs). The Court finds Plaintiffs have demonstrated good

cause to modify the Scheduling Order and their proposed amendments are not unduly delayed.

       Perhaps most significantly, USAT argues that the new claims in the proposed TAC would

be futile and subject to dismissal. Plaintiffs respond that the proposed TAC contains allegations

that “make clear that the duty element of Plaintiffs’ negligence claim against USAT is based on

USAT’s voluntary assumption of a duty for each Plaintiff, and not based on Plaintiffs’ membership


                                                5
status.” Reply at 9. Indeed, in my Recommendation (ECF 218) I recommended that Judge

Arguello find USAT did not owe Plaintiffs a legal duty. This conclusion was based on Plaintiffs’

status as former members of USAT during the statutory claim period. I determined that, based on

the factors of Taco Bell, Inc. v. Lannon, 744 P.2d 43, 46 (Colo. 1987), USAT owed no duty to

investigate claims of former athletes. Judge Arguello’s Order noted that Plaintiffs failed to raise

the voluntary assumption of duty argument in their initial briefing on the motion to dismiss and,

thus, could not raise the argument in their briefing on my Recommendation. The proposed TAC

alleges a voluntary assumption of duty as well as the existence of a “special relationship” between

the USAT and the former athletes (the one “new” theory that USAT believes the proposed TAC

makes).

        Because Judge Arguello’s Order dismissed the negligence claim without prejudice, as a

matter of law a proposed amended complaint is tenable. I believe the theories of voluntary

assumption of duty (which will not be barred as a matter of law on any future motion testing the

proposed TAC) and special relationship are sufficiently substantial and tied to the proposed TAC’s

factual allegations to survive USAT’s futility argument. I do not here intend to state that the four

negligence claims would of certainty survive a motion to dismiss or for summary judgment, but

only that the standard for amending the complaint has been met.

        All that said, I encourage Plaintiffs to carefully consider the criticisms of specific factual

allegations made by Defendant USAT (as noted above) and to edit the proposed TAC for purposes

of eliminating easily remediable deficiencies that would likely be raised in a dispositive motion by

USAT.




                                                  6
                                       CONCLUSION

       For the foregoing reasons, this Court grants Plaintiffs’ Motion for Leave to File Third

Amended Complaint (filed December 16, 2019; ECF 281) as stated herein. Plaintiffs shall file the

Third Amended Complaint in accordance with this Order and all applicable rules on or before

February 7, 2020. Defendants shall file an answer or other response to the amended pleading in

accordance with Fed. R. Civ. P. 15.

       Dated at Denver, Colorado this 30th day of January, 2020.

                                                   BY THE COURT:




                                                   Michael E. Hegarty
                                                   United States Magistrate Judge




                                               7
